 



The Princeton Review, Inc.
2315 Broadway
New York, NY 10024
December 15, 2006

     
Golub Capital Incorporated
551 Madison Avenue, 6th Floor
New York, NY 10022
  Proskauer Rose LLP
One International Place
Boston, MA 02110
 
   
Attn:  Mr. Andrew H. Steuerman,
Managing Director
  Attn:  Stephen A. Boyko, Esq.

Gentlemen:
          Reference is made to that certain Limited Waiver and Second Amendment
to Credit Agreement entered into as of November 3, 2006, among The Princeton
Review, Inc., the other Loan Parties signatory thereto, the Lenders party
thereto and the Administrative Agent (the “Second Amendment”). Terms used but
not defined herein shall have the meanings as set forth in the Second Amendment
or the Credit Agreement.
          This shall reflect our agreement as follows:
          The definition of “Revolver Reduction Date” under the Second Amendment
shall hereinafter mean “the date ninety (90) days after the Second Amendment
Effective Date.”
          Except as amended hereby, the Credit Agreement and the other Loan
Documents remain unmodified and in full force and effect.

            Very truly yours,

Borrower:

The Princeton Review, Inc.
      By:   /s/ Andrew J. Bonanni         Name:   Andrew J. Bonanni       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            Guarantors:

Princeton Review Operations, LLC
      By:   /s/ Andrew J. Bonanni         Name:   Andrew J. Bonanni       
Title:   Chief Financial Officer     

          Agreed and Accepted,

Administrative Agent:

Golub Capital Incorporated
      By:   /s/ Gregory W. Cashman         Name:   Gregory W. Cashman       
Title:   Chief Investment Officer        Lenders:

Golub Capital CP Funding LLC

      By:   /s/ Gregory W. Cashman         Name:   Gregory W. Cashman      
Title:   Chief Investment Officer       

2